Citation Nr: 0007592	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  93-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic head injury 
residuals to include a seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1971 to October 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for head injury residuals to include a 
seizure disorder.  In July 1995, the Board remanded the 
veteran's appeal to the RO for additional development of the 
record.  In July 1996, the Board remanded the veteran's claim 
to the RO for additional development of the record.  

In August 1999, the Board requested an opinion from a VA 
medical expert (VHA).  In September 1999, the requested VHA 
opinion was incorporated into the record.  In October 1999, 
the accredited representative was provided with a copy of the 
VHA opinion and informed of the veteran's right to submit 
additional evidence and/or argument.  In December 1999, the 
national accredited representative indicated that the veteran 
had no additional argument or evidence to submit.  The 
veteran has been represented throughout this appeal by the 
American Legion.  


FINDINGS OF FACT

1.  There is evidence that the veteran had a head injury in 
service.  

2.  There is a recent diagnosis of a seizure disorder by a 
physician.  

3.  The physician linked the head injury in service to the 
current post traumatic seizure disorder.  


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
head injury residuals including a seizure disorder is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

An October 1972 service medical record indicates that the 
veteran fell from a truck and struck his head at a point in 
the occipital area.  Recent VA examinations have diagnosed a 
seizure disorder and linked that diagnosis to the head injury 
in service.  As there is evidence of injury in service, a 
current diagnosis, and a nexus between them, the claim is 
well grounded.  


ORDER

The claim of entitlement to service connection for chronic 
head injury residuals to include a seizure disorder is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
chronic head injury residuals to include a seizure disorder 
is well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The seizures reported by the veteran have variously been 
attributed to the injury in service or to drug or alcohol 
abuse.  Testing, such as an electroencephalogram, has not 
been informative.  Where the nature of seizures is in doubt, 
neurological examination in a hospital is necessary.  To 
warrant a rating for epilepsy, seizures must be witnessed or 
verified at some time by a physician.  38 C.F.R. § 4.121 
(1999).  

In this case, the veteran's claimed seizures have never been 
witnessed or verified by a physician.  There was treatment on 
several occasions after reported seizures, although these 
implicated substance abuse and did not actually observe the 
seizures.  VA hospitalization from January to March 1992 
concluded with a diagnosis of seizure disorder based on 
history given by the veteran and there was no report of 
seizures while hospitalized.  

Since the claimed seizures have never been witnessed or 
verified by a physician, the regulations prohibit 
compensation.  However, since the claim is well grounded, VA 
has a duty to assist the veteran by providing an adequate 
examination.  The Board twice remanded the case for 
examination of the veteran but the resultant examinations 
were not adequate, as they did not afford the veteran an 
opportunity for his claimed seizures to be observed by a 
physician.  The veteran must be afforded an adequate 
opportunity in this regard.  

The case is REMANDED for the following:  

1.  The RO should have the veteran 
scheduled for a period of neurological 
observation in a hospital adequate to 
observe and make a determination as to the 
nature of the claimed seizures.  Any 
seizures which occur during the 
hospitalization should be fully described.  
A physician should express an opinion as 
to whether the observed seizures are 
related to the head injury in service or 
to intercurrent cause such as substance 
abuse.  

2.  Any additional tests or studies which 
the hospital personnel may feel are 
warranted should be done.  

3.  Since substance abuse has been 
implicated in previous medical records, 
the veteran should insure that he begins 
the period of observation free of such 
influences; and the hospital should do 
such initial and periodic testing as may 
be deemed necessary to insure that 
seizures are not due to substance abuse.  

4.  As the hospitalization is to observe 
seizures, and the veteran has a history of 
poor compliance with medication, he should 
be free of anti-seizure medication during 
the period of observation.  The hospital 
should take such steps as may be necessary 
for the veteran's safety under these 
circumstances.  After seizures are 
observed and diagnosed, appropriate 
treatment may be provided.  

5.  On the April 1997 VA examination, the 
veteran reported that he had seizures 
several times a month.  If seizures are 
not manifested during the hospitalization, 
a physician should certify that the period 
of hospitalization was long enough for the 
veteran to exhibit his claimed seizures.  

6.  During the hospitalization, the 
veteran should be afforded a neurologic 
examination.  The examiner should note any 
neurologic deficits and express an opinion 
as to whether it is as likely as not that 
the deficits are due to head injury in 
service.   

7.  The claims folder, including a copy of 
this REMAND, should be made available to 
the examiners for review.  

8.  The RO must insure that the veteran 
has an examination which complies with 
this REMAND and which is adequate to 
determine whether the requirements of 
38 C.F.R. § 4.121 (1999) can be met.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals  



 

